EXHIBIT 10.15

 

THE KROGER CO.

EMPLOYEE PROTECTION PLAN

(as amended and restated effective December 13, 2007)

 

The Kroger Co. Employee Protection Plan, as set forth herein, is intended to
assist The Kroger Co. and its affiliates in attracting and retaining key
employees and enhance the long-term stability of The Kroger Co.’s work
environment by providing for the protection of covered employees in connection
with a Change in Control as set forth herein.

 

ARTICLE I

DEFINITIONS

 

1.1           “Additional Vacation and Bonus Amount” means one-twelfth of the
sum of (a) the amount of vacation pay the Eligible Employee accrues on an annual
basis under the vacation plan or policy covering the Eligible Employee
immediately prior to a Change in Control and (b) 70% of the Eligible Employee’s
Bonus.

 

1.2           “Affiliate” means a corporation, partnership, business trust,
limited liability company, or other form of business organization at least 50%
of the total combined voting power of all classes of stock or other equity
interests of which is owned by Kroger, either directly or indirectly.

 

1.3           “Annual Base Salary” means an Eligible Employee’s annual base
salary in effect immediately preceding a Change in Control (or if greater,
immediately preceding the Eligible Employee’s Termination of Employment).

 

1.4           “Annual Pay” means the sum of an Eligible Employee’s Annual Base
Salary plus 70% of the Eligible Employee’s Bonus.

 

1.5           “Board” means the Board of Directors of Kroger.

 

1.6           “Bonus” means, the Eligible Employee’s  annual bonus potential
amount for the year including the Eligible Employee’s Termination of Employment,
or, if higher, the average of the annual bonuses paid, or payable (including any
bonus or portion thereof which has been earned but deferred) to the Eligible
Employee by the Company in respect of the three fiscal years (or such shorter
period during which the Eligible Employee has been employed by the Company)
immediately preceding the Change in Control.

 

1.7           “Cause” means an Eligible Employee’s:

 

(a)           failure to substantially perform the Eligible Employee’s duties
(other than by reason of disability) with respect to Kroger or an Affiliate,

 

--------------------------------------------------------------------------------


 

(b)           engaging in conduct injurious to Kroger or an Affiliate,

 

(c)           breach of fiduciary duty to Kroger or an Affiliate,

 

(d)           dishonesty, fraud, alcohol or illegal drug abuse, or misconduct
with respect to the business or affairs of Kroger or an Affiliate,

 

(e)           willful violation of the policies of Kroger or an Affiliate after
receiving written notice of such violation, or

 

(f)            conviction of a felony or crime involving moral turpitude.

 

All determinations of Cause hereunder shall be made by [the Plan Administrator]
and shall be binding for all purposes hereunder.

 

1.8           “Change in Control” means, and shall be deemed to have occurred,
if:

 

(a)           any Person, excluding employee benefit plans of Kroger or an
Affiliate, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of Company securities
representing 20% or more of the combined voting power of Kroger’s then
outstanding securities;

 

(b)           Kroger consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of Kroger (a “Fundamental
Transaction”) with any other corporation, other than a Fundamental Transaction
that results in the voting securities of Kroger outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 60% of the
combined Voting Power immediately after such Fundamental Transaction of
(i) Kroger’s outstanding securities, (ii) the surviving entity’s outstanding
securities, or (iii) in the case of a division, the outstanding securities of
each entity resulting from the division;

 

(c)           the shareholders of Kroger approve a plan of complete liquidation
or winding up of Kroger or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of Kroger’s
assets; or

 

(d)           during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election by Kroger’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period or whose appointment,
election or nomination was previously so approved or recommended) cease for any
reason to constitute at least a majority of the Board.

 

1.9           “Code” means the Internal Revenue Code of 1986, as amended.

 

2

--------------------------------------------------------------------------------


 

1.10         “Company” means Kroger and its Affiliates.

 

1.11         “Coverage Period” means the period commencing on the date on which
a Change in Control occurs and ending on the second anniversary thereof.

 

1.12         “Eligible Employee” means any employee of the Company who has,
prior to a Change in Control, (a) completed at least one Year of Service and
(b) as of the date of a Change in Control, is employed (i)  as an exempt
employee under the Fair Labor Standards Act, or (ii) in a non-union
administrative or technical support personnel position in a corporate, division,
manufacturing, field, or logistics office, and is a non-exempt employee under
the Fair Labor Standards Act

 

1.13         “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

1.14         “Good Reason” means:

 

(a)           with respect to an Eligible Employee, and, in all cases without
the written consent of the Eligible Employee:

 

(i)            A material diminution in the Eligible Employee’s base
compensation;

 

(ii)           A material diminution in the Eligible Employee’s authority,
duties, or responsibilities

 

(iii)          A material change in the geographic location at which the
Eligible Employee must perform services (for purposes of this Plan, this shall
be deemed to occur if and only if the Eligible Employee’s principal place of
work is relocated more than 50 miles from the Eligible Employee’s principal
place of work immediately before a Change in Control); or

 

(iv)          Any other action or inaction that constitutes a material breach by
Kroger of Section 2.1 hereof.

 

(b)           An Eligible Employee shall not have Good Reason for a Termination
of Employment unless:

 

(i)            the condition constituting Good Reason occurs during the Coverage
Period,

 

(ii)           the Eligible Employee provides written notice to the Plan
Administrator of the existence of the condition constituting Good Reason within
90 days of the initial existence of the condition constituting Good Reason and
the Company is given 30 days to cure such condition, and

 

3

--------------------------------------------------------------------------------


 

(iii)          the Eligible Employee incurs a Termination of Employment no later
than 120 days following the end of the Coverage Period.

 

1.15         “Kroger” means The Kroger Co. and any successor thereto.  The term
successor shall include, without limitation, the surviving entity following any
merger or any entity that acquires substantially all of Kroger’s assets.

 

1.16         “Monthly Pay” or “Month’s Pay” means Annual Pay divided by twelve.

 

1.17         “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d)(3) and 14(d) thereof.

 

1.18         “Plan” means The Kroger Co. Employee Protection Plan, as set forth
herein, as amended from time to time.

 

1.19         “Plan Administrator” means the Compensation Committee of the Board.

 

1.20         “Severance Benefit” means:

 

(a)           With respect to an Eligible Employee who is non-exempt under the
Fair Labor Standards Act, an amount equal to the Eligible Employee’s Monthly Pay
multiplied by the Eligible Employee’s total Years of Service not in excess of
six years.

 

(b)           With respect to an Eligible Employee who is exempt under the Fair
Labor Standards Act, an amount equal to the Eligible Employee’s Monthly Pay
multiplied by the Eligible Employee’s total Years of Service not in excess of
twelve years.

 

(c)           With respect to an Eligible Employee described in
Section 1.20(b) above, the benefit provided under Section 1.20(b) will be
increased by the number of months corresponding to the Eligible Employee’s pay
level as set forth below:

 

Pay Level

 

Additional Months Pay

12 or 13

 

1

14 or 15

 

2

31

 

3

32

 

4

33

 

5

34

 

6

35

 

7

36

 

8

37

 

9

38

 

10

39

 

11

Higher Pay Levels

 

12

 

4

--------------------------------------------------------------------------------


 

1.21         “Termination of Employment” means an Eligible Employee’s
termination of employment with the Company.  In no event shall an Eligible
Employee’s employment with the Company be treated as having terminated for
purposes of this Plan unless such termination of employment constitutes a
“separation from service” (within the meaning of Section 409A of the Code) with
the Company.

 

1.22         “Year of Service” means, for purposes of this Plan, the total
number of  whole years  during which an Employee was employed by the Company
(including service with an entity prior to the date it became an Affiliate),
including any periods during which an employee was on vacation or authorized
sick leave.

 

ARTICLE II

BENEFITS AND RIGHTS

 

2.1           Continued Benefits During the Coverage Period.  During the
Coverage Period, the Company shall provide each Eligible Employee, while
employed by the Company, with employee benefits, perquisites and fringe benefits
that, in the aggregate, are no less favorable than those provided to the
Eligible Employee immediately prior to the Change in Control.

 

2.2           Benefits Upon Involuntary Termination of Employment.  If an
Eligible Employee’s employment is terminated during the Coverage Period by the
Company without Cause or by the Eligible Employee for Good Reason, the Eligible
Employee shall be entitled to the following benefits:

 

(a)           Severance Benefits.  Kroger shall pay to the Eligible Employee the
Eligible Employee’s Severance Benefit, calculated in accordance with
Section 1.20 hereof.  The Severance Benefit shall be paid in one lump sum
payment to be paid no later than two weeks following the Eligible Employee’s
Termination of Employment.

 

(b)           Vacation.  Kroger shall pay to the Eligible Employee no later than
two weeks following the Eligible Employee’ termination of employment a lump sum
amount equal to the value of the Eligible Employee’s accrued and unpaid vacation
(including “banked” vacation), if any, as of the Eligible Employee’s Termination
of Employment.

 

(c)           Additional Vacation and Bonus.  Kroger shall pay to the Eligible
Employee no later than two weeks following the Eligible Employee’s Termination
of Employment, a lump sum amount equal to the Additional Vacation and Bonus
Amount multiplied by the number of whole months the Eligible Employee was
employed by the

 

5

--------------------------------------------------------------------------------


 

Company in the year in which the Eligible Employee’s Termination of Employment
occurred.

 

(d)           Continued Health Care Insurance.  Immediately following the
Eligible Employee’s termination of employment, Kroger shall provide to the
Eligible Employee health care coverage that is substantially similar to the
coverage provided to the Eligible Employee and at the contribution level being
then made by the Eligible Employee immediately prior to the Change in Control. 
Such health care coverage shall be provided through a third-party insurance
policy and shall continue until the earlier of: (i) the expiration of a number
of months equal to the months of the Eligible Employee’s Severance Benefit under
Section 1.20, and (ii) the date the Eligible Employee is employed by a
subsequent employer and is eligible by reason of such employment to receive
substantially similar health care coverage.  Upon termination of such coverage,
the Eligible Employee shall be entitled to continuation of health care coverage
under such terms as state or federal law may provide as if his or her
termination of employment occurred on the last day of health care coverage
provided by this Section 2.2(d).

 

(e)           Continued Group Term Life Insurance.  Immediately following the
Eligible Employee’s termination of employment, Kroger shall provide to the
Eligible Employee at no cost to the Eligible Employee, term life insurance
coverage that is substantially similar to the coverage provided immediately
prior to the Change in Control.  Such term life insurance shall be provided
through a third-party insurance policy, at the election of the Company shall be
through the Company or individually issued policies, and shall continue until
the earlier of: (i) a period of six months following the Eligible Employee’s
termination of employment, and (ii) the date the Eligible Employee is employed
by a subsequent employer and is eligible by reason of such employment to receive
substantially similar group term life insurance coverage.  In no event shall the
taxable value of the benefit provided pursuant to this Section 2.2(e) exceed the
amount set forth in Treasury Regulation Section 1.409A-1(b)(9)(iii).

 

(f)            Tuition Reimbursement.  Kroger shall reimburse the Eligible
Employee up to $5,000 for up to one full year’s tuition for one course of study
at any college, university or technical school, provided that the Eligible
Employee shall have commenced classes within one year after the Eligible
Employee’s termination of employment, reimbursement will be further limited to
(i)75% of the tuition for courses in which the Eligible Employee receives a
grade of B (including pluses and minuses), (ii) 50% of the tuition for courses
in which the Eligible Employee receives a grade of C (including pluses and
minuses) or a grade of  “pass” in courses in which only “pass” and “fail” grades
are awarded, and (iii) 0% of the tuition for courses in which the Eligible
Employee receives a grade lower than C.  Claims for reimbursement, including
evidence of receipt of a qualifying grade, must be made no later than six months
following the end of the one-year period and shall be accompanied by such
documentation evidencing tuition payment as Kroger may reasonably require. 
Kroger shall reimburse the Eligible Employee no later than 30 days following the
receipt of such reimbursement request.

 

6

--------------------------------------------------------------------------------


 

(g)           Outplacement Assistance.

 

(i)            Kroger shall reimburse the Eligible Employee for outplacement
assistance expenses incurred during the first six months following the
Employee’s termination of employment up to the amount provided in
Section 2.2(g)(ii) hereof.  Claims for reimbursement must be made no later than
six months following the end of the six-month period and shall be accompanied by
such documentation evidencing outplacement assistance expenses as Kroger may
reasonably require.  Kroger shall reimburse the Eligible Employee no later than
30 days following the receipt of such reimbursement request.

 

(ii)           The maximum amount of reimbursable outplacement expenses is as
follows:

 

(A)  If the Eligible Employee is non-exempt under the Fair Labor Standards Act,
the maximum amount is $5,000; and

 

(B)   If the Eligible is exempt under the Fair Labor Standards Act, the maximum
amount is $10,000.

 

(h)   Limitation on Benefits.  In no event will the Total Payments (as defined
in Section 2.5(b) hereof to any executive officer exceed 2.99 times the
officer’s average W-2 earnings over the preceding five years.  In the event that
the total payments under Section 2.2 of this Plan would exceed such amount,
(i) the Severance Benefits provided for by Section 2.2(a) hereof shall first be
reduced (if necessary, to zero), and (ii) the benefits provided for by the
remaining provisions of Section 2.2 hereof shall next be reduced so that the
Total Payments do not exceed 2.99 times such officer’s average W-2 earnings over
the preceding five years.

 

2.3           Benefits on Termination in Connection with Sale of Assets. 
Notwithstanding Section 2.2, if the Company terminates an Eligible Employee’s
employment without Cause, Kroger transfers all or substantially all of the
assets at the employment location where the Eligible Employee was employed by
the Company within 30 days of such Termination of Employment, and the entity
acquiring such assets offers employment to the Eligible Employee under
substantially the same terms and conditions as formerly provided by the Company,
then Kroger shall pay to such Eligible Employee a lump sum payment in an amount
equal to the Eligible Employee’s Monthly Pay no later than 60 days following the
Eligible Employee’s Termination of Employment and such Eligible Employee shall
not be entitled to receive any other payments or benefits under the Plan.  The
provisions of this Section 2.3 shall apply regardless of whether the Eligible
Employee accepts such offer of employment. The provisions of this Section 2.3
shall not apply in the case of a transaction described in Article III hereof.

 

2.4           Certain Terminations of Employment.  In the event an Eligible
Employee’s employment is terminated by the Company for Cause or an Eligible
Employee voluntarily terminates employment with the Company other than for Good

 

7

--------------------------------------------------------------------------------


 

Reason, the Eligible Employee shall not be entitled to any payments or benefits
hereunder.

 

2.5           Golden Parachute Provisions.

 

(a)           Subject to the provisions of Section 2.2(h) hereof, in the event
that any payment or benefit received or to be received by an Eligible Employee
in connection with a Change in Control or the termination of the Eligible
Employee’s employment (whether pursuant to the terms of the Plan or any other
plan, arrangement or agreement with Kroger, any Person whose actions result in a
Change in Control or any Person affiliated with Kroger or such Person) (all such
payments and benefits, including the payments and benefits provided for
hereunder, being hereinafter called “Total Payments”), will be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
subject to the provisions of Section 2.5(c) hereof, Kroger shall pay to the
Eligible Employee an additional amount (the “280G Gross-Up Payment”) such that
the net amount retained by the Eligible Employee, after deduction of any Excise
Tax on the Total Payments and any federal, state, local income and employment
taxes and Excise Taxes on the 280G Gross Up Payment, shall be equal to the Total
Benefits.

 

(b)           For purposes of determining the amount of the Excise Tax, the
amount of the Total Payments that shall be treated as subject to the Excise Tax
shall be equal to (i) the Total Payments, minus (ii) the amount of such Total
Payments that, in the opinion of tax counsel selected by Kroger’s independent
auditors (“Tax Counsel”), are not excess parachute payments (within the meaning
of Section 280G(b)(1) of the Code).  Except as otherwise provided herein, all
determinations required to be made under this Section 2.5 shall be made by Tax
Counsel, which determinations shall be conclusive and binding on the Eligible
Employee and Kroger absent manifest error.

 

(c)           In the event that the Total Payments payable to or for the benefit
of the Eligible Employee are less than one hundred ten percent (110%) of the
maximum amount the Eligible Employee could receive without becoming subject to
the Excise Tax (the “Maximum Amount”), then (i) the Severance Benefits provided
for by Section 2.2(a) of the Plan shall first be reduced (if necessary, to
zero), and (ii) the benefits provided for by the remaining provisions of
Section 2.2 of the Plan shall next be reduced so that the Total Payments do not
exceed the Maximum Amount.

 

(d)           Kroger shall pay the 280G Gross-Up Payment to the Eligible
Employee within 30 days following the Eligible Employee’s remittance of the tax
in respect of which the 280G Gross-Up Payment relates.

 

(e)           In the event that (i) a 280G Gross-Up Payment is paid to the
Eligible Employee pursuant to Section 2.5(a), (ii) there is a final
determination by the Internal Revenue Service or, if such determination is
appealed, a final determination by any court of competent jurisdiction (“a
“Final Determination”), that the Excise Tax is less than the amount taken into
account hereunder in calculating the 280G Gross-Up Payment, and (iii) after
giving effect to such Final Determination, the Severance Benefits

 

8

--------------------------------------------------------------------------------


 

are to be reduced pursuant to Section 2.5(c), the Eligible Employee shall repay
to Kroger, within five business days following the date of the Final
Determination, the 280G Gross-Up Payment, the amount of the reduction in the
Severance Benefits, plus interest on the amount of such repayments at 120% of
the rate provided in Section 1274(b)(2)(B) of the Code.

 

(f)            In the event that (i) a 280G Gross-Up Payment is paid to the
Eligible Employee pursuant to Section 2.5(a), (ii) there is a Final
Determination that the Excise Tax is less than the amount taken into account
hereunder in calculating the 280G Gross-Up Payment, and (iii) after giving
effect to such Final Determination, the Severance Benefits are not to be reduced
pursuant to Section 2.5(c), the Eligible Employee shall repay to Kroger, within
five business days following the date of the Final Determination, the portion of
the 280G Gross-Up Payment attributable to such reduction (plus that portion of
the 280G Gross-Up Payment attributable to the Excise Tax and federal, state and
local income and employment taxes imposed on the 280G Gross-Up Payment being
repaid by the Eligible Employee), to the extent that such repayment results in a
reduction in the Excise Tax and a dollar-for-dollar reduction in the Eligible
Employee’s taxable income and wages for purposes of federal, state and local
income and employment taxes, plus interest on the amount of such repayment at
120% of the rate provided in Section 1274(b)(2)(B) of the Code.

 

(g)           Except as otherwise provided in paragraph (h) below, in the event
there is a Final Determination that the Excise Tax exceeds the amount previously
taken into account hereunder in determining the 280G Gross-Up Payment (including
by reason of any payment the existence or amount of which cannot be determined
at the time of the 280G Gross-Up Payment), Kroger shall pay to the Eligible
Employee, within five business days following the date of the Final
Determination, the sum of (i) a 280G Gross-Up Payment in respect of such excess
and in respect of any portion of the Excise Tax with respect to which Kroger had
not previously made a 280G Gross-Up Payment, including a 280G Gross-Up Payment
in respect of any Excise Tax attributable to amounts payable under clauses
(ii) and (iii) of this paragraph (g) (plus any interest, penalties or additions
payable by the Eligible Employee with respect to such excess and such portion),
(ii) if Severance Benefits were reduced pursuant to Section 2.5(c) but after
giving effect to such Final Determination, the Severance Benefits should not
have been reduced pursuant to Section 2.5(c), the amount by which the Severance
Benefits were reduced pursuant to Section 2.5(c), and (iii) interest on such
amounts at 120% of the rate provided in Section 1274(b)(2)(B) of the Code.

 

(h)           In the event that (i) Severance Benefits were reduced pursuant to
Section 2.5(c) and (ii) the aggregate value of Total Payments which are
considered “parachute payments” within the meaning of Section 280G(b)(2) of the
Code is subsequently redetermined in a Final Determination, but such
redetermined value still does not exceed 110% of the Maximum Amount, then,
within five business days following such Final Determination, (x) Kroger shall
pay to the Eligible Employee the amount (if any) by which the reduced Severance
Benefits (after taking the Final Determination into account) exceeds the amount
of the reduced Severance Benefits

 

9

--------------------------------------------------------------------------------


 

actually paid to the Eligible Employee, plus interest on the amount of such
repayment at 120% of the rate provided in Section 1274(b)(2)(B) of the Code, or
(y) the Eligible Employee shall pay to Kroger the amount (if any) by which the
reduced Severance Benefits actually paid to the Eligible Employee exceeds the
amount of the reduced Severance Benefits (after taking the Final Determination
into account), plus interest on the amount of such repayment at 120% of the rate
provided in Section 1274(b)(2)(B) of the Code.

 

(i)            To the extent that any payment to be made to an Eligible Employee
pursuant to this Section 2.5 constitutes “deferred compensation” that is subject
to Section 409A of the Code, such payment shall be made on the later of the date
specified by the foregoing provisions of this Section 2.5 or the date that is
six months after the Eligible Employee’s Termination of Employment.

 

2.6           Mitigation.  An Eligible Employee shall not be required to
mitigate damages or the amount of the Eligible Employee’s benefits by seeking or
accepting other employment, nor shall the amount of such benefits be reduced by
the amount of any payments required to be made by Kroger outside of the Plan or
by the amount of any compensation earned by such Eligible Employee in any
subsequent employment.

 

2.7           Reduction of Benefits by Other Required Benefits.  Notwithstanding
any other provision of this Plan to the contrary, the Severance Benefits
provided under Section 2.2(a) hereof shall be reduced by the amount of any
severance payments made pursuant to a written employment agreement between the
Company and an Eligible Employee.  For purposes of this Section 2.7, payments
made pursuant to a stock appreciation right, limited stock appreciation right,
stock option or stock incentive agreement, payments under any employee benefit
plan or arrangement providing benefits for more than one employee, whether a
qualified or non-qualified plan, payments of deferred compensation, and payments
under any other arrangement between Kroger or any Affiliate and any group of
employees of Kroger or any Affiliate shall not be deemed “severance payments
made pursuant to a written employment agreement.”

 

ARTICLE III

SUCCESSOR TO COMPANY OR AN AFFILIATE

 

In addition to any obligations imposed by law upon any successor to Kroger,
Kroger shall be obligated to require any successor or transferee (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets, or to all or substantially all
of the business, assets or stock of an Affiliate, to expressly assume its
(and/or the relevant Affiliate’s) obligations under this Plan with respect to
the persons employed in connection with the business and assets so transferred,
in the same manner and to the same extent that Kroger (or the Affiliate) would
be required to perform if no such succession had taken place.  It is intended
that any such successor or transferee shall be bound to the provisions of this
Plan whether or not Kroger shall have complied with the foregoing provisions of
this Article III.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

LEGAL FEES AND ARBITRATION

 

4.1           Legal Fees.

 

(a)           Kroger shall reimburse each Eligible Employee for all reasonable
legal fees, costs of litigation, and other expenses actually incurred by the
Eligible Employee if the Eligible Employee, either alone or as part of a class
of Eligible Employees, prevails in any legal action arising from Kroger’s
refusal to provide any benefit or payment to which the Eligible Employee becomes
entitled under this Plan, or as a result of Kroger’s contesting the validity,
enforceability or interpretation of the Plan.  For the purposes of this
Section 4.1, an Eligible Employee will be deemed to prevail in a legal action
upon the execution of a binding legal settlement agreement between Kroger and
the Eligible Employee (or a class of Eligible Employees that includes the
Eligible Employee) or upon the issuance of a final non-appealable judgment, in
either case which provides for the Eligible Employee to receive either a
monetary recovery or any benefits described in Article II hereof.  Kroger may
require the Eligible Employee to provide documentation evidencing that the
Eligible Employee has prevailed in the legal action.

 

(b)           Claims for reimbursement must be made no later than December 31 of
the year in which the Eligible Employee is deemed to prevail in the legal
action, or if later, [45 days] after the date such Eligible Employee is deemed
to prevail in the legal action and shall be accompanied by such documentation
evidencing the legal fees and other expenses as Kroger may reasonably require. 
Kroger shall reimburse the Eligible Employee no later than 30 days following the
receipt of such reimbursement request. Any reimbursement provided for under
Section 4.1(a) shall be paid in a lump sum payment no later than 30 days
following the date on which the Eligible Employee is deemed to prevail in the
action.

 

4.2           Arbitration.  Each Eligible Employee shall have the right to elect
(in lieu of litigation) to have any dispute or controversy arising under or in
connection with the Plan settled by arbitration, conducted before a panel of
three arbitrators sitting in a location selected by the Eligible Employee within
50 miles from the location of his or her principal employment location, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the award of the arbitrator in any court
having jurisdiction.  Kroger shall pay any fees and expenses associated with the
arbitration and, if the Eligible Employee prevails, Kroger shall pay his or her
attorney’s fees as provided in Section 4.1.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

PLAN ADMINISTRATION

 

5.1           Authority to Plan Administrator.  The Plan shall be interpreted,
administered and operated by the Plan Administrator, subject to the express
provisions of the Plan.

 

5.2           Delegation of Duties.  The Plan Administrator may delegate any of
its duties hereunder to such person or persons from time to time as it may
designate.

 

5.3           Engagement of Third Parties.  The Plan Administrator is empowered,
on behalf of the Plan, to engage accountants, legal counsel and such other
personnel as it deems necessary or advisable to assist it in the performance of
its duties under the Plan.  The functions of any such persons engaged by the
Plan Administrator shall be limited to the specified services and duties for
which they are engaged, and such persons shall have no other duties, obligations
or responsibilities under the Plan.  Such persons shall exercise no
discretionary authority or discretionary control respecting the management of
the Plan.  All reasonable expenses hereof shall be borne by Kroger.

 

ARTICLE VI

CLAIMS

 

6.1           Claims Procedure.  Claims for benefits under the Plan shall be
filed with the Plan Administrator.  If any Employee or other payee claims to be
entitled to a benefit under the Plan and the Plan Administrator determines that
such claim should be denied in whole or in part, the Plan Administrator shall
notify such person of its decision in writing.  Such notification will be
written in a manner calculated to be understood by such person and will contain
(a) specific reasons for the denial, (b) specific reference to pertinent Plan
provisions, (c) a description of any additional material or information
necessary for such person to perfect such claim and an explanation of why such
material or information is necessary, and (d) information as to the steps to be
taken if the person wishes to submit a request for review.  Such notification
will be given within 60 days after the claim is received by the Plan
Administrator.

 

6.2           Time to File Claim.  A claim for a benefit under Section 6.1 shall
be filed no later than 60 days after the latest date on which such benefit could
have been timely paid hereunder assuming the Eligible Employee or other payee
were entitled to the benefit.

 

6.3           Review Procedure.  Within 60 days after the date on which a person
receives a written notice of a denied claim such person (or his duly authorized
representative) may (a) file a written request with the Plan Administrator for a
review of his denied claim and of pertinent documents and (b) submit written
issues and comments to the Plan Administrator.  The Plan Administrator will
notify such person of its decision in writing.  Such notification will be
written in a manner calculated to be understood by such person and will contain
specific reasons for the decision  as well as specific references to pertinent
Plan provisions.  The decision on review will be made within 60 days after the
request for review is received by the Plan Administrator.

 

12

--------------------------------------------------------------------------------


 

6.4           Claims and Review Procedures Not Mandatory.  The claims procedure
and review procedure provided for in this Article VI are provided for the use
and benefit of Eligible Employees who may choose to use such procedures, but
compliance with the provisions of this Article VI are not mandatory for any
Eligible Employee claiming benefits under the Plan.  It shall not be necessary
for any Eligible Employee to exhaust these procedures and remedies prior to
bringing any legal claim or action, or asserting any other demand, for payments
or other benefits to which such Eligible Employee claims entitlement hereunder.

 

ARTICLE VII

AMENDMENT AND TERMINATION

 

The Plan may be amended or terminated by the Board at any time; provided,
however, that the Plan may not be terminated or amended in a manner adverse to
the interests of any Eligible Employee (without the consent of the Eligible
Employee) during the Coverage Period.  Upon the expiration of the Coverage
Period, the Plan may not be amended in any manner that would adversely affect
the rights of any Eligible Employee to receive any and all payments or benefits
pursuant to Article II hereof by reason of a termination of the Eligible
Employee’s employment during the Coverage Period, and Kroger’s obligations to
make such payments and provide such benefits shall survive any termination of
the Plan.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1           No Right to Continued Employment.  Nothing in the Plan shall be
deemed to give any Eligible Employee the right to be retained in the employ of
the Company, or to interfere with the right of Kroger or any Affiliate to
discharge him or her at any time and for any lawful reason, with or without
notice, subject to the terms of this Plan.

 

8.2           No Assignment of Benefits. Except as otherwise provided herein or
by law, no right or interest of any Eligible Employee under the Plan shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Eligible
Employee under the Plan shall be liable for, or subject to, any obligation or
liability of such Eligible Employee.

 

8.3           Death. This Plan shall inure to the benefit of and be enforceable
by an Eligible Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If an
Eligible Employee shall die while any amount would still be payable to the
Eligible Employee hereunder (other than amounts which, by their terms, terminate
upon the death of the Eligible Employee) if the Eligible Employee had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to the executors, personal
representatives or administrators of the Eligible Employee’s estate.

 

13

--------------------------------------------------------------------------------


 

8.4           Enforceability.  If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

8.5           Modification, Waiver.  After a Change in Control, no right of any
Eligible Employee under this Plan may be released, modified, waived or
discharged by an Eligible Employee unless such release, waiver, modification or
discharge is agreed to in writing signed by the Eligible Employee.  A waiver by
an Eligible Employee at any time of any breach of the terms of this Plan or of
compliance with any condition or provision of this Plan to be performed by
Kroger shall not be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

8.6           Withholding Taxes.  All payments made and benefits provided
hereunder shall be subject to all applicable federal, state, local and foreign
tax withholding requirements.

 

8.7           Headings.  The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

 

8.8           Notices.  Any notice or other communication required or permitted
pursuant to the terms hereof shall be deemed to have been duly given when
delivered or mailed by United States Mail, first class, postage prepaid,
addressed to the intended recipient at his, her or its last known address.

 

8.9           Governing Law.  This Plan shall be construed and enforced
according to the laws of the State of Ohio to the extent not preempted by
Federal law, which shall otherwise control.

 

IN WITNESS WHEREOF, The Kroger Co. has caused the Plan to be duly adopted this
13th day of December, 2007.

 

 

THE KROGER CO.

 

 

 

 

 

By:

/s/

Paul Heldman

 

 

Paul Heldman

 

 

Executive Vice President,

 

 

Secretary and General Counsel

 

14

--------------------------------------------------------------------------------